 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership in a labor organization as a condition of employment, as au-thorized in Section 8 (a) (3) of the Act, as amended.MOORE DROP FORGING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days fromthe dateof posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, TransitBuilding, Fourth and Vine Streets,Cincinnati,Ohio,Telephone No. Dunbar 1-1420,if they have any questions concerning this notice or compliance with its provisons.Tidelands Marine Services,Inc.andInland Boatmen's Union ofthe Seafarers International Union of North America, Atlantic,Gulf, Lakes and Inland Waters District,AFL-CIO.Case No.23-CA-1501.August 03, 1963DECISION AND ORDEROn March 19, 1963, Trial Examiner Thomas A. Ricci issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Intermediate Report.TheTrial Examiner also found that Respondent had not engaged in cer-tain other unfair labor practices and recommended that the complaintbe dismissed with respect to such allegations.Thereafter, Respondentand General Counsel filed exceptions to the Intermediate Report, andthe latter also filed a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,and brief, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the modifications stated below.The Trial Examiner found that the Respondent did not discrim-inate against employees Roy Lee Klaus and Theodore Elkins in viola-tion of Section 8(a) (3) of the Act when it selected them from u num-ber of union adherents for discharge on September 10, 1962.TheGeneral Counsel contends that these two employees along with em-ployee Jim McLain were the ringleaders of the Union and were forthat reason discharged as part of the Respondent's concerted and un-144 NLRB No. 1. TIDELANDS MARINE SERVICES, INC.177lawful campaign against the Union.'We find, contrary to the TrialExaminer, that a preponderance of the evidence, which is describedbelow, supports the General Counsel's position.The record shows that the Respondent contracted with Humble Oil& Refining Company to operate the latter's boats and on May 6, 1962,took over the personnel of Brown & Root, Inc., which had, performedthose services for Humble for a number of years.2 Clifton Weaver,who had been with Brown & Root since 1949, but had had very littleto do with the boat operation, became the Respondent's port captainin charge of that operation and took over from Humble the functionsof hiring, firing, and supervision.3As detailed in the IntermediateReport, Weaver, who admitted knowledge of the organizational activi-ties of the boat operators when he took up his new position with theRespondent '4 promptly embarked upona courseof unlawful anti-union conduct during the ensuing months. Thus, the Trial Examinerfound, and we agree, that Weaver interfered with the employees' free-dom to engage in organizational activities in violation of Section8(a) (1) of the Act by granting a wage increase to employees on orbefore May 9, 1962; asking prospective employees whether they wereunion members; conditioning the employment of applicant RaymondSons in early August 1962 on his promise to cross a picket line shouldone be established; and using James Rountree, a new employee hiredon January 3, 1962, for surveillance of the union activities of theother employees.'We also agree with the Trial Examiner that theRespondent further combated the Union by unlawfully refusing tobargain with its representatives in violation of Section 8 (a) (5) ofthe Act after its certification on August 31, 1962,6 and by discrim-inatorily discharging Sons on September 28, 1962, in violation ofSection 8 (a) (3) of the Act, soon after Weaver learned from RountreeThe complaint makes 8(a) (3) allegationsas to Klausand Elkins,but not McLainIn a letter to the employees,dated May 9, 1962, the Respondentstated that: "Tide-lands is the affiliate of Brown & Root . . . and this change will not affect your record ofservice of[sic] your participation in the employees benefit program."As indicated in theIntermediate Report, the employees remained under the same welfare and retirement plan,and when Klaus and Elkins were terminated in September 1962, both were placed withBrown & Root with no new hiring procedure and the same welfare fundprotection.3However, WoodyFrazier,a Humble superintendent,who had been in complete chargeof the day-today boat operations and was familiarwith the workperformance of theemployees,continued to determine the routes as well as the boats to be dispatched andretained absolute authority for deciding the number of men needed for the entire opera-tion.Weaver testified that on May 10,1962, he went over the schedulewith Frazier whotold him that there were three or four boat operatorstoomany.Asindicated below,Weaver tookno action to reduce the work force until September 10, 1962, and in factadded thereto in early August 1962, when he hired Raymond Sons.4The first meeting of the Union among the boat operators was held on May 2, 1962, andthe Union filed its petition for an election 9 days later.c It was Rountree who recruited his father-in law, Sons, when Weaver asked Rountree ifhe knew anyone who would be willing to cross the picket line in the event one were setup.Both Rountree and Sonstestified to this effect.Weaver admitted that he askedSons "if he would run a picket line" but denied that he would not have hired Sons if thelatter had not expressed"a very devout hate against the union."'The Union won the election held on July 13, 1962, by a vote of 12 to 6 178DECISIONSOr NATIONALLABOR RELATIONS BOARDthat Sons had changed his antiunion attitude and had "sold out" byjoining the Union on September 13, 1962 7As noted in the Intermediate Report, Rountree quickly disclosedhimself to Weaver as opposed to the Union and was used by him toobserve the union activities of all the other employees.According tothe credited testimony of Rountree, he and, Weaver discussed theUnion "between 50 and 100 times" after Weaver ascertained fromRountree that he was opposed to the Union.'Weaver testified cor-roboratively that Rountree "at the very outset was more or less a setof ears" for him and reported from time to time concerning unionactivities and whether various employees were for or against theUnion.In connection with the foregoing reports, the Trial Examinerpointed out that Rountree at the hearing repeatedly referred toKlaus, Elkins, and McLain as the three "ringleaders" of the Union.The Trial Examiner did not credit these statements on the groundthat the "facts in evidence" did not support Rountree whose "testi-mony as a whole showed a marked tendency to exaggerate."' In sofinding, it appears, however, that the Trial Examiner did not takecognizance ofWeaver's supporting testimony on this issue.' Thus,the record shows that, in response to the question of the Respondent'scounsel as to whether Rountree before late September 1962, hadtoldWeaver that Klaus, Elkins, and McLain were "the 3 keyunion men," Weaver replied, "He had."Weaver then stated thathe did not recall the occasion when he was told about thesethree employees, "but he [Rountree] had told me shortly afterI went on the job [May 1962] that Roy Lee Klaus was the key unionman, and he had told me that Jim McLain was a union man, and hedidn't have to tell me that Ted Elkins was." In answer to the ques-tion of counsel for the Charging Party during the same hearing day,"And it didn't take you long from the time you went down on thejob to find out that Mr. Klaus was one of the ringleaders for theunion, one of the main or principal organizers?"Weaver replied,"That was one of the first things Mr. Rountree told me."Weaverwas then asked by counsel for the Charging Party as to when he hadfound out that Elkins "was one of the ringleaders for the Union."7The Trial Examiner found that Weaver's testimony that Sons had quit and his denialthat he discharged Sons because the latter joined the Union was,in view of Sons' creditedtestimony to the contrary and Weaver's "pervasive antiunion bias" and earlier resort toillegalmethods, "unpersuasive,implausible,indeed, almost incredible on its face."8According to Rountree's credited testimony as corroborated by Weaver,Rountree's sur-veillance and reports to Weaver continued until September 27, 1962, when Rountree toldthe latter that he and Sons had joined the Union and he did not want Weaver "askinghim any more questions about the Union." As noted above the Trial Examiner creditedRountree's statement that Weaver then replied, "You have sold me out."9 Yet, as indicated herein and in the Intermediate Report, the Trial Examiner did in factcreditmuch of Rountree's testimony and found that Weaver's testimony concerning Sonswas "unpersuasive,implausible,indeed,almost incredible on its face." TIDELANDS MARINE SERVICES, INC.179Weaver first replied, "I don't recall the circumstances surroundingElkins' participation in the union," but, upon further questioning,stated, "I knew before the election how he stood."As indicated in the Intermediate Report, the Trial Examiner foundthat Weaver knew that Klaus acted as a union observer at the electionand as a union steward and was openly active in support of the Union.Although the Trial Examiner found on the basis of some of Elkins'testimony that his activities in signing an authorization card, at-tending but not speaking at union meetings, and talking to othersin favor of the Union did not significantly single Elkins out amongunion sympathizers, it is noteworthy that Elkins also testified thathe carried on organizational activities among the men from Mayuntil the election in July 1962, and that Weaver testified that "Mr.Elkins very strongly indicated to me that he was for the Union." Inany event, it is clear from Weaver's admissions that he was told byRountree that Klaus, Elkins, and McLain were the ringleaders ofthe Union in contrast to the other employees who were merely unionadherents.10It was against the foregoing background that Frazier on behalfof Humble on September 6, 1962, repeated his earlier statement, madeon May 10, 1962, concerning the need for a reduction in force 11 anddirectedWeaver to put into effect a schedule which eliminated Roun-tree,McLain, and an employee named Lee Horton. However, Weaverdecided to follow Frazier's schedule only as to McLain and alsochose for discharge on September 10, 1962, ringleaders Klaus andElkins, who were the two most senior employees and had 10 years'service as compared to Rountree and Sons, antiunion employees,who were retained although they had but 9 months and 6 weeks ofservice, respectively.Weaver admitted'that he told Rountree, whowas still in his good graces in early September 1962 as his antiunionconfidant, that he had "saved" Rountree's job after Frazier proposedhis removal.As for Sons, whose conversion to unionism had notyet taken place or been made known to Weaver, it is noteworthy thathe was retained at this time despite the Respondent's contention inregard to Sons' later discharge that Sons had been hired only as atemporary employee.10According to Rountree, after the election weaver made the proposal, which he aban-doned as too complicated,that Rountree "get McLain,Elkins, and Klaus drunk,"get themarrested for creating a disturbance, and in that way destroy them as witnessesWeaveradmitted telling Rountree that if he [Weaver] "was man enough" he would like "toarrange a setup" leading to the arrest of "some of these men "However, Weaver, whotestified that he gave up the plan as "wrong," stated that he did not recall that "nameswere named" in connection therewith.11The General Counsel did not question the propriety of such a reduction but, as statedabove, contended that Respondent's selection of Klaus and Elkins as ringleaders of theUnion for termination was discriminatorily motivated.727-083-64-vol. 144-13 180DECISIONSOF NATIONALLABOR RELATIONS BOARDAlthough Weaver described Klaus as a good boat operator, Weavergave as the reason for discharging Klaus the "strained relations"between him and Frazier.12Yet, as the record shows, Frazier, forwhose feelingsWeaver showed such solicitude, was not sufficientlytroubled by Klaus to suggest him for termination.While Weaverexplained that Elkins was chosen for discharge because of "an in-different attitude" toward his work, Frazier, who knew Elkins fora decade, apparently had a sufficiently high opinion of his perform-ance not to suggest him for termination.That Weaver's purposewas in reality the removal of ringleader Elkins is further borne outby the fact that Weaver thought well enough of Elkins' performanceto arrange for his transfer back to Brown & Root. It is significantalso that Weaver explained at the hearing that he arranged for thetransfer of "staunch union supporter" Klaus to Brown & Root be-cause the Respondent felt that otherwise it would be faced withcharges of unfair labor practice and discrimination against Klaus.In view of the foregoing, we are persuaded that the reasons givenby Weaver for terminating Klaus and Elkins were pretexts and thattheir selection for discharge was not the result of mere coincidenceor chance selection, as suggested by the Trial. Examiner.We find,rather, that Weaver selected Klaus and Elkins for discharge in pref-erence to other employees because he believed that these men wereringleaders of the Union.Accordingly, we find that the Respond-ent's choice for discharge of Klaus and Elkins, who together withMcLain were considered by it to be the three ringleaders and keyunion people, was an integral part of its aggressive and unlawfulcampaign to combat the Union.We therefore find that the Respond-ent violated Section 8(a) (3) and (1) of the Act by terminatingRoy Lee Klaus and Theodore Elkins on September 10, 1962.Ac-cordingly, we shall order that the Respondent reinstate them totheir former employment and make them whole for any loss ofearnings they may have suffered by reason of the discriminationagainst them.ORDERUpon the entire record in this case,and pursuant to Section 10 (c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondent,Tidelands Ma-rine Services,Inc.,Houston,Texas,its officers,agents, successors,and assigns,shall:1.Cease and desist from :(a)Discharging or otherwise discriminating against its employeesbecause of their exercise of the right to,self-organization or to joinlabor organizations.u According to Weaver,Frazier reported about a week earlier that he "caught Klaussleeping on thejob," and Frazier "expressed a very strong dislike"for Klaus. TIDELANDS MARINE SERVICES,INC.181(b)Refusing to bargain collectively with Inland Boatmen'sUnionof the Seafarers International Union of North America, Atlantic,Gulf, Lakes and InlandWatersDistrict,AFL-CIO,as the exclusivebargaining representative of all its employees in the appropriatebargaining unit with respect to rates of pay,wages, hours of em-ployment, and other terms and conditions of employment.(c)Granting wage increases to its employees for the purpose ofdiscouraging their union activities,engaging in surveillance of theunion activitiesof itsemployees,interrogating applicants for em-ployment concerning their union sympathies,and asking prospectiveemployees other than those sought as replacements for striking em-ployees whether they are willing to cross picket lines at their ownplace of employment.13(d) In any other manner interfering with, restraining,or coercingits employees in the exercise of their right to self-organization, toform labor organizations,to join or assist any labor organization,to bargaincollectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Sec-tion 7 of the Act, or to refrain from any or all such activities.142.Take the following affirmative action which is designed to effec-tuate the policies ofthe Act :(a)Upon request,bargain collectively with Inland Boatmen'sUnion of the Seafarers International Union of North America, At-lantic,Gulf,Lakes and Inland Waters District,AFI -CIO, as theexclusive representative of all employees in the appropriate unit,and embody any understanding reached in a signed agreement.(b)Offer to Raymond Sons, Roy Lee Klaus, and Theodore Elkinsimmediate and full reinstatement to their former or substantiallyequivalent positions,without prejudice to their seniority or otherrights and privileges previously enjoyed,and make them whole forany loss of pay they may have suffered by reason of the discrimina-tion against them in the manner set forth in the instant Decisionand the section entitled"The Remedy"in the Intermediate Report.(c)Preserve and, upon request,make available to the Board orits agents,for examination and copying,all payroll records, socialsecurity payment records,timecards,personnel records and reports,and all other records necessary to determine the amount of backpaydue under this Order.13As we agree with the Respondentthatthis section of the Recommended Order is toobroad,we are narrowing the scope thereof.14 In accordancewith thecontention of the Respondent, we are narrowingthis sectionof the RecommendedOrder because Respondent is located in Texas,a right-to-work State 182DECISIONSOF NATIONALLABOR RELATIONS BOARD(d)Post at its docks at Point Barrow and Bacliff, in Trinity Bay,Texas, copies of the attached notice marked "Appendix." 15Copiesof said notice, to be furnished by the Regional Director for theTwenty-third Region, shall, after being duly signed by the Respond-ent's representative, be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for a period of 60 consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for the Twenty-third Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.11 In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decisionand Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees that :WE WILL NOTdiscouragemembership by any of our employeesin InlandBoatmen's Union of the Seafarers International UnionofNorth America, Atlantic, Gulf, Lakes and Inland WatersDistrict,AFL-CIO, or in any other labor organization, by dis-charging, laying off, or in any other manner discriminating againstany employee in regard to his hire or tenure of employment, or anyother term or condition of employment.WE WILL NOT grant wageincreasesto our employees for pur-poses of discouraging their union activities, engage in surveil-lance of the union activities of our employees, interrogate appli-cants for employment concerning their union sympathies, or askprospective employees other than those sought as replacementsfor striking employees whether they are willing to cross picketlines at their own place of employment.WE WILLNOT inany other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form, join, or assist any labor organization, tojoin or assist Inland Boatmen'sUnion of the Seafarers Inter-nationalUnion of North America, Atlantic, Gulf, Lakes and In-land Waters District, AFL-CIO, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted TIDELANDS MARINE SERVICES, INC.183activities for the purpose of collective bargaining or other mutualaid or protection, and to refrain from any or all such activities.WE WILL, upon request, bargain collectively withInland Boat-men's Union of the Seafarers International Union of NorthAmerica, Atlantic, Gulf, Lakes and Inland Waters District, AFL-CIO, as the exclusive bargaining representative of all employeesin the following bargaining unit with respect to rates of pay,wages,hours of employment, and other conditions of employment,and, if an understanding is reached, embody such understandingin a signed agreement. The appropriate unit is :All our employees on the following named crew boats :T. J. Fuson, Sid Moore II, Rosetta, Miss Bessie, E. E. Mc-Gill,G. C. Nicklow, R. K. Tracy, Mr. Jay, Nelda, LindaLanay,andJohn Sue,but excluding office clerical employees,all other employees not directly employed on the above-namedcrew boats, all tug, off-shore, or outer Gulf employees, and allsupervisors within the meaning of the Act.WE WILL offer Raymond Sons, Roy Lee Klaus, and TheodoreElkins immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their sen-iority and other rights and privileges, and make them whole forany loss of pay they may have suffered as a result of the discrimi-nation against them.All our employees are free to become, or remain, or to refrain frombecomingor remaining,membersof any labor organization.TIDELANDS MARINE SERVICES, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees presentlyserving in the Armed Forces of the United States of their right to fullreinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Act of1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the dateof posting, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's Regional Of-fice, 6617 Federal Office Building, 515 Rusk Avenue, Houston, Texas,Telephone No. Capital 8-0611, Extension 296, if they have any ques-tion concerning this notice or compliance with its provisions. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEA hearing before Trial Examiner Thomas A. Ricci was held in the above-entitledproceeding at Houston, Texas, on January 23, 24, 25, and 28, 1963, on complaintof the General Counsel against Tidelands Marine Services, Inc., herein called theCompany or the Respondent. The issues litigated are whether the Respondent hasviolated Section 8(a)(1), (3), and (5) of the Act.After the close of the hearing,briefswere received from the Respondent and the General Counsel.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges, the answer admits, and I find that Tidelands Marine Serv-ices, Inc., is a corporation having its principal office in Houston, Texas, and operatesboats in the inland waters of Texas and Louisiana, and in the Gulf of Mexico, pro-viding services to oil and refining companies.During the past 12 months, a repre-sentative period, in the course and conduct of its business operations the Respondentperformed services for customers outside the State of Texas, which services werevalued at more than $50,000.I find that the Respondent is an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act and that it will effectuate the policies of the Actto exercise jurisdiction herein.II.THE UNFAIR LABOR PRACTICESA. The issuesThe events which gave rise to this proceeding started atthe beginningof May 1962,when InlandBoatmen'sUnion of the Seafarers International Union of North Amer-ica,Atlantic,Gulf, Lakes and Inland Waters District, AFL-CIO, herein called theUnion, launched an organizational campaign among a group of about 18 boat oper-ators, sometimescalled captains or skippers, working in inland waters on Trinity Bay,Texas; they were at that time direct employees, and on the payroll, of a companycalled Brown & Root, Inc. Their work consisted then, as it still does, of operatingboats owned by Humble Oil and Refining Co. to carry workmen of that companyfrom two docks-one at Bacliffand the other at Point Barrow-to Humble's oiloperationson water locations.On May 6, after the boat operators had held theirfirst union meeting,the workof operatingthese boats for Humble was discontinuedby Brown & Root, Inc., and a company called Tidelands Marine Services, Inc., theRespondent here, contracted with Humble to perform the same services with thesame operators.Organizational activities continued.Following a petition filed by the Union anelection by secret ballot was held on July 13, under supervision of the Board's Re-gional Director for the Twenty-third Region, in which 12 employees voted in favorof the Union and 6 against.After investigating objections to the election filed bythe Respondent and finding them to be without merit, the Regional Director, onAugust 31, 1962, issued a certification of representative in favor of the Union. InSeptember the Respondent refused to bargain with the Union on demand. Further,on September 10 the Respondent discharged two employees-Theodore Elkins andRoy Klaus-and on October 28 it discharged a third man-Raymond Sons.The allegations of the complaint can reasonably be separated into three distinctelements.One is that through its agents the Respondent engaged in conduct whichillegally restrained and coerced the employees in their exercise of the right to carryon self-organizational activities and thereby violated Section 8(a)(1) of the Act.The second consists of three allegations, that the Respondent discharged Elkins,Klaus, and Sons because they engaged in union activities and for the purpose ofdiscouraging such activities, and thereby violated Section 8(a)(3).The third andlast aspect of the case is that, in violation of the mandate of Section 8(a) (5) of theAct, the Respondent refused to bargain with the Union, despite the fact that thatlabor organization was the exclusive majority representative of the employees in-volved.I will report the evidence respecting the last allegation first.B. The refusal to bargainThe Union filed its petition for a representation election on May 11, 1962 (CaseNo. 23-RC-1911). It was processed as a regular representation proceeding by the TIDELANDS MARINE SERVICES, INC.185Regional Directorof the Board'sTwenty-third Regional Officepursuantto Section102.67 of theBoard's Rules and Regulations,Series 8, asamended, following en-actment of the Labor-ManagementReportingand Disclosure Act of 1959. In thecourse of that proceeding the Regional Directorissued anAmended Decision andDirection of Election on July 5, 1962, andpursuantthereto held an election amongthe boat operators on July 13.The Respondent, as the employer there, filed withthe Regional Director objections to conduct affecting the results of the election, theRegional Director investigated the objections, and on August 31, 1962, he issuedhis Supplemental Decision and Certification, in which he' overruled the objectionsand certified the Union as the exclusive collective-bargaining agent under Section9(a) of the Act.Thereafter the Union called upon the Respondent to bargainwith it in accordance with the certification.The Respondent refused to do so, andin a letter dated September 24, 1962, wrote to the Union ". . . this is our refusalto recognize your union as the properlychosencollective-bargaining representativeof our employees in the unit, and we refuse to enter into collective-bargaining nego-tiations with you until your certification has been confirmed by competent authorityafter full consideration of the issues."In justification of its admitted refusal to bargain the Respondent advances, inits answer, what can be describedas a confessionand avoidance type of affirmativedefense.Conceding the formal issuance of the certification by the Regional Director,by clear implication the Respondent attacks the legality of the entire delegation bythe Board, to its Regional Directors, of authority to process representation proceedingsand make determinations under Section 9(c) of the Act.'By explicit contentionthe Respondentalso questionsthe validity of the Regional Director's findings inthe representation proceeding that the Union is a labor organization within themeaning of the Act, and that the objections to the election, filed by the Respondent,were without merit.This aspect of the affirmative defense is basically an assertionthat, evenassumingthe entire delegation of authority to the Regional Director tobe valid, in this instance he "violated" the Board's own rules intended to govern hisactions.More precisely the Respondentquestionsthe correctness of the RegionalDirector's finding inhis AmendedDecisionand Direction of Election, that the Unionis a legally constituted labor organization, and the adequacy of his investigation ofthe objectionsas a basisfor the conclusion, in the Regional Director's SupplementaryDecision, that they wereinsufficientto warrant holding a hearing or setting theelection aside.In its answer the Respondentdeniesboth that the Union is a labor organizationwithin themeaning oftheAct and that the certification issued by the RegionalDirector is a proper one.Counsel for the Respondent stated at the start of thehearing that he was prepared to offer evidence to support the entire affirmativedefense as set out inthe answer.I ruled that such evidence is not admissible at ahearing before a Trial Examineron a complaintalleging a violation of Section8(a) (5) of the Act basedupona Board certification following a representationproceeding.The argument addressed to the validity of the delegation of authorityin represen-tation proceedings to Regional Directors is purely a legal one and, in my opinion,may not be reappraised by the Trial Examiner in the total scheme of the statute. Iview the Board's action in promulgating the rules and the regulations on this subjectas I do any other of its decisions of law, policy, or construction of the statute asamended?The Trial Examiner is bound by Board decisions, which can only beattacked by direct appeal to the Board itself, or on review in the courts in proceed-ings under Section 10(c) of the Act.3As to the two specific assertions that the Regional Director erred in his decisionsin the representation proceeding, on the first-a finding that the Union is a qualifiedlabor organization-the Respondent filed a request for review with the Board underSection 102.67 of the Rules and Regulations.The request was rejected as untimelyfiled.With respect to the second asserted error by the Regional Director-his findingthat the objections were without merit-the Respondent did not file any requestfor review by the Board.Proceeding in the view that the delegation of authority to the Regional Directoris legally valid, I think a certification of representatives issued by a Regional Directormust be accorded the same binding effect, in subsequent unfair labor practice pro-ceedings, as attach to a certificate of exclusive majority representative status issued126 F R 3885,et seq.Seealso Section 3 (b) of the Act,as amended.2 SeeWallace Shops, Inc.,133 NLRB 363lnsurance Agents'InternationalUnion, AFL-CIO (The PrudentialInsurance Companyof America),119 NLRB 768. 186DECISIONS OP NATIONAL LABOR RELATIONS BOARDby the Board itself.The underlying objective sought to be achieved by the delegationof authority was to expedite representation proceedings by eliminating extendedand time-consuming recourse to the Board in Washington in each and everyinstance,and to limit the Board review to matters of special moment and only in accordancewith detailed proscribed appeals procedures.4This statutory purpose would be de-feated if any and all actions of the Regional Director were subject to complete re-evaluation by the Board as a matter of course. Indeed, to hold otherwise wouldresult in duplication of administrative proceedings, the very opposite of the statutoryobjective of the delegation.The Board has held that the validity of a certification of representatives duly issuedby the Board may not be put in issue by the employer in a complaint proceedingalleging violation of Section 8(a)(5) based on that certification,5 but may only bereviewed, in enforcement proceedings, or review proceedings, in the circuit court ofappeals .6Accordingly, on the basis of the findings and conclusions of the RegionalDirector duly made in the representation proceedings, I find:(a) Inland Boatmen's Union of the Seafarers International Union of NorthAmerica, Atlantic, Gulf, Lakes and Inland Waters District, AFL-CIO,isa labororganization within the meaning of Section 2(5) of the Act.(b)All employees employed by Tidelands Marine Services, Inc., on the following-namedcrew boats:T. J. Fuson, Sid Moore II, Rosetta, MissBessie,E. E. McGill,G. C. Nicklow,R. K.Tracy,Mr. Jay, Nelda, Linda Lanay,andJohn Sue,but ex-cluding office clerical employees, all other employees not directly employed on theabove-named crew boats, all tug, offshore, or outer Gulf employees, and all super-visors withinthemeaningof the Act, constitutea unitappropriate for the purposesof collective bargaining within themeaningof Section 9 (b) of the Act.(c)At all timessinceon or about August 31, 1962, the Union has been the certi-fied representative for the purposes of collective bargaining of a majority of the em-ployees in the above-describedbargaining unit,and by virtue of Section 9(a) of theAct has beenand isnow the exclusive representative of all the employees in saidunit for the purposes of collectivebargaining in respectto rates of pay,wages, hoursof employment, and other conditions of employment.The record shows, and the Respondent admits, that byits letterof September 24to the Union, the Respondent refused to bargain with it as exclusive representativeof the employees in the aforesaidbargainingunit.Accordingly,as theUnion wasat that time their certified majority representative, I find,as alleged in the complaint,that from September 24, 1962, and thereafter, the Respondent refused to bargain withthe Union and thereby violated Section 8(a) (5) of the Act.C. Interference,restraint,and coercionThe first union meeting among the boat operators was held on May 2, 1962.Atthat time, and for many years, they had been paid by check issued by Brown & Root,Inc., but their sole supervision came from overseers employed by Humble Oil, whichowned the boats and whose men were transported in them. Frazier, a Humblesuperintendent, hired and discharged the men, scheduled their work, and had com-plete charge of their day-to-day operations.Smith, a Humble mechanical super-visor,saw to the mechanical maintenance and repair of the boats,and also assigned4 In commenting upon the underlying purposes of the delegation at the time of its promul-gation,Chairman McCulloch stated: "It should provide a major speedup in NLRB casehandling in line with the policy of President Kennedy for the independent regulatoryagencies.By relieving the Board of a substantial part of its total caseload in the future,the new plan will free the Board to reduce its large backlog and dispose of its other casesinvolving unfair labor practices more promptly and carefully." 48 LRRM 75.5 0 K.Van and Storage, Inc.,127 NLRB 1537, enfd. 297 F. 2d 74 (CA. 5).e Section 9(d) of the Act reads:Whenever an order of the Board made pursuant to section 10(c) is based in wholeor in part upon facts certified following an investigation pursuant to subsection (c)of 'this section and there is a petition for the enforcement or review of such order, suchcertification and the record of such investigation shall be included in the transcriptof the entire record required to be filed under section 10(e) or 10(f), and thereuponthe decree of the court enforcing, modifying, or setting aside in whole or in part theorder of the Board shall be made and entered upon the pleadings, testimony, andproceedings set forth in such transcript.By stipulation of the parties all pertinent documents from Case No. 23-CA-1911 havebeen received in evidence here. TIDELANDS MARINE SERVICES, INC.187dock or housekeeping chores to the boat operators when they were not required torun the boats out on the water in regular shifts.On May 6, the Respondent entered the picture, made a regular lump-sum con-tract with Humble, and continued the same services which the men had been doingbefore.CliftonWeaver, many years with Brown & Root, and more recently oneof its assistant superintendents, became the Respondent's port captain in immediateand complete charge of the operations.From that moment on supervision over theoperators shifted from Humble's supervisors to Weaver.Weaver testified he knewthat there was an organizational campaign going on when he took over his newjob.Immediately (by May 9 at the latest) the Respondent granted a wage increaseof about $40 per month (from $16.09 to $18.25 per day) to all the men.On May 11, the Respondent invited all of the employees to a barbecue, where,over beer and food, they were asked to voice their "gripes."They did, and com-plained of having to go fishing for shrimp with Humble Oil officials; they saidthiswas hard work, not a normal part of their duties, and distasteful to them.They said the same of being required, albeit also during paid time, to do mechanicalrepair work on private cars of Humble supervisors, as well as on the boats them-selves when in drydock.They spoke of a possible wage differential for night duty,and for those operators who ran boats under customs license, and were calledcaptains.They also asked for paid sick leave.About 2 weeks later, Weaver called all the men to a second meeting at a hallin Baytown, again to discuss with them their gripes. In general the same matterswere discussed.In addition there was talk of vacations.Over the years, the menhad received a 1-week paid vacation annually, but were given to understand thatitwas not a committed benefit in their employment conditions but only a gratuitygiven by Humble, their employer's customer. Somehow, word got around thatthey were no longergoingto enjoy this vacation.Weaver and Stevens, his su-perior, who was also at thismeeting, saidthey would see what they could do aboutthis as well as the other gripes.Shortly after this second meeting the Respondent announced an increase of 50cents daily for night-shift work, and an additional 50 cents per day for "captains,"on whatever shift, both retroactive to May 6. It also announced that, with Humble'sapproval. the employees would henceforth have a regular paid vacation as in thepast.With time, the shrimp fishing and repair of privately owned automobiles wasalso eliminated,althoughat timesthe men were still required to operate the boatswith others doing the fishing.The request for paid sick leave was rejected.Thereis noallegation that the changeover from Brown & Root to the Respondentcorporation was in itself a device to discourage continued union activity and there-fore illegal;nor isthere substantial direct evidence so indicating. It is alleged,however, that the $40 monthlyincrease,the 50-cent daily differential for nightwork and for captains, as well as elimination of the fishing chores and private auto-mobile repair work, were improvements in conditions of employment granted by theRespondent because of the advent of union activities and in order to discourage them.Whether this was the motivation of the Respondent on these concessions turns uponappraisal of both the timing of the events and the evidence touching upon the activitiesand intentofWeaver, the port captain.He was in complete and sole charge ofthe operations; apparently his was the principal voice in the Respondent's decisionson these matters.Weaver explained at the hearing that his prime responsibility when he first tookcharge of all the boats, and the very objective which he set for himself was to studyand understand the personalities of the boat operators, to survey their problems, tomake them happy and efficient, and to establish a unit of which all could be "proud."He also admitted, with complete candor, that he was determined to make his besteffort to persuade the employees to his antiunion point of view, and to cause themto reject the Union in the election which he knew their organizational campaign hadas its goal.Toward this end-keeping the Union out of the boat operations-hisfervor carried him far beyond the limits of legal expressions of opinion and persua-sion.He used a new employee, Rountree, who had been hired in January 1962 andwho quickly disclosed himself opposed to the Union, to keep an eye on the activitiesof all the others. I credit Rountree's statement that his confidential intimacy withWeaver on this matter-he said the two of them discussed the Union "between 50and 100 times"-started with Weaver asking him how he felt about the Union. Otherthan saying that in these conversations "one or the other" brought up the subiect,Weaver did not testify to the contrary. "At the very start," Weaver testified. "Mr.Rountree was reporting to me from time-to-dime on things that he would pick upand hear concerningunionactivities, the practices that the men were using there in myabsence.He was moreor lessa set of ears for me around those men down there... and I would ask him from time to time if he's heard anythingnew . . . if he 188DECISIONSOF NATIONALLABOR RELATIONS BOARDheard anything, he would disclose it to me."And regularly Rountree did keep theport captain informed of how individual men felt toward the Union, even visitingWeaver at home in the evenings to report.There is further testimony, a good deal of it conflicting, indicating that Weavermade other coercive statements, direct or implied, in which he threatened dismissalin reprisal and announced predetermined futility in further union activities.Accord-ing to Rountree, immediately before the July 13 election Weaver said the Respondent"would never give us a union contract, regardless of what the National Labor Rela-tions Board, the Federal Government, or anyone else said," "that if the Union wonthe election that they were going to get rid of these people in some way " Rountreealso testified that Weaver referred to Grand Isle, another operation of the Respondent,and said "those people had voted the Union in down there and all of them hadbeen run off and the same thing would happen to the boys at Point Barrow andBacliff." 7Weaver expressly denied much of this testimony as given.He explainedthat in saying the Union would not get a contract he meant because of the delaysthat were to be expected in consequence of the objections to the election, and furtherlitigation.He denied any threats of discharge, and insisted that all he did was warnthe men a number of times that he could replace them if they went on strike.Asto the situation at the Respondent's Grand Isle location ". . . I was using that as anillustration, that Grand Isle situation down there as an illustration to show that thismight be a prolonged situation."Rountree said that a month earlier York, a Brown & Root superintendent, hadasked him if he knew about the Union, and then added: "I want to let you fellowsknow; and you can go back and tell the rest of them, that we are not going unionand that you people can be replaced if necessary."York did not testify and the testi-mony relating to him stands uncontradicted.The Respondent argues that nothinghe may have said can in any way be used against it. I am by no means sure of thiscontention.When the 18 men transferred from Brown & Root to Tidelands, theydid not change employee status in every sense; they remained under the same welfareand retirement plan, called Brown & Root, Inc., Employees Retirement and SavingsPlan.When two of them were released in August, both were placed by Weaver withBrown & Root, again with no new hiring procedure, and again with the same welfarefund protection.And later, the entire Tidelands Marine Services, Inc., was takenover as an affiliate of that same retirement and savings trust fund.Although I donot know precisely how, obviously there must be a substantial identity of interestof some sort between these companies, and therefore York's outright threat to theboat operators cannot be ignored.Rountree also testified that before the gripes were aired, Weaver said "they wantedto find out what our gripes were, being as we were going union, or talking about hav-ing an election, and they said they wanted to try to eliminate as many of them asthey could."Klaus testified that Stevens spoke to him just before the barbecuestarted.Stevens is still a Brown & Root superintendent and is also, according toWeaver, his superior on this Tidelands operation.Klaus quoted Stevens as saying:"What is the idea of you all going union?.We are going to try to better youall'sworking conditions.That is why we are here today." Stevens was not calledto testify.Much of Rountree's testimony was contradicted by Weaver, but on thispoint-why were the "gripes" considered and the improvements in working condi-tionsmade-Weaver's own testimony strongly indicates that the motive underlyingthe quick action was to counteract the union activities. In recounting the talking thatwent on at the barbecue meeting on May 11, Weaver testified:.I was asked if this union business brought on the change, and I had pre-viously stated that it was problems that had been brought to our attention, andI stated, and I don't recall who asked me the question, but I said "yes." . . . thequestion was asked me, whoever it was asked me, was "was the union the reasonyou are changing from Brown & Root to Tidelands?" And I said "yes."Weaver also admitted that in hiring employees since becoming port captain for thisRespondent, he asked them whether or not they were union membersEarly inAugust, he hired Rountree's father-in-law, Raymond Sons.Rountree testified that thehiring started with Weaver asking Rountree if he knew anyone who would cross apicket line if it should be established, and that he offered his father-in-law as fittingthe requirement.Weaver conceded the correctness of this testimony and added70n December29, 1962,the Board issued its Decision and Order inTidelands MarineService,Inc,140 NLRB288, in which it foundthat the Respondenthad illegally dis-charged,in violation of Section 8(a) (3) of the Act, 12 employees at its Grand Isleoperation. TIDELANDS MARINE SERVICES, INC.189that he did ask Sons, before hiring, whether he favored the Union.Sons answeredno, and, on Weaver's further inquiring, promised to cross any picket line. It is cleartherefore, on the basis of his own testimony, that in his plans to assure ultimate defeatof the Union in any election, Weaver was prepared to use, and in fact resorted to,illegally coercive methods.Although Weaver spoke of his purpose as being to resolve problems, and to makethe boatmen one "happy family," the fact remains that as soon as the men startedto organize-within days of their very first union meeting-they found themselveswith a $10 monthly raise and in company of supervision receptive to their other com-plaints.The changeover from Brown & Root to the Respondent to them meantnothing more than that Weaver replaced Frazier and Smith as their immediate boss.They had been dealing with two Humble Oil men; now they looked to Weaver.Atthe hearing the Respondent made much of the fact that the various companies are-in a very legal sense-separate corporate entities.But Brown & Root and Tidelandsare affiliated, the employees of both groups are covered by a single Brown & Rootretirement plan, and Weaver still can shift employees from one company to the otherwith apparent authority.He knew of the initial union campaign before he arrived,and virtually conceded a connection between the union activities and the new develop-ments he brought. In the sense that employees' economic demands which promptthem to turn to a union, alert the employer to "problems," Weaver did have prob-lems, as he testified.When, however, these problems are forthwith resolved by directconcessions to the employees, the inference that the curative action was taken tooffset the union activities is highly persuasive.The conclusion of such causal rela-tionship gains strength here by the fact that Weaver resorted to other illegal methodsto combat the Union.He used Rountree as a direct agent for surveillance of theunion activities of the other employees.8He inquired of applicants for employmentto assure that they would be opposed to any union.9He actually made it a conditionof employment to Raymond Sons that he must promise to refrain from concertedactivities in the event of a strike by his fellow employees.i9 In these total circum-stances, I am satisfied on the record as a whole that the 50-cent per hour differentialin pay, and the $10 monthly increase was a benefit given the employees with an under-lying purpose of influencing them away from their prounion resolve. I find that bysuch action the Respondent violated Section 8(a) (1) of the Act. I also find that byWeaver's conduct in surveilling the union activities of the operators, and asking ap-plicants for employment whether they were union members, and in asking Sons wouldhe be willing to cross picket lines at his very place of work, the Respondent also com-mitted violations of Section 8(a) (1).The General Counsel's brief also suggests that Weaver made two money loans toRountree as a reward for his spying upon other employees.Company records showthat on May 31 Respondent advanced $100 to him and on August 31 an additional$500.He has been repaying the money regularly without interest.The record alsoshows that Weaver made money loans to McLain and Hiser, other boat operators,and that before the Tidelands takeover from Brown & Root, Cleland had also beenadvanced $200.Weaver said, and the record seems to support him, that the loans to employeesare not uncommon, and he explained the loans to Rountree on the grounds thatRountree requested the first because his wife was in the hospital and the second be-cause of unpaid hospital bills and accumulated notes on his car, which he neededfor work and might otherwise lose.Rountree's testimony shows that there was arelationship between the loans and his wife's hospitalization.He also testified, quiteprecisely, but before the company records were received in evidence, that the $500loan was given to him "the day we got the letter saying that the Company was Tide-landsMarine Services, and not Brown and Root as before," and that Weaver atthat time told him "I had helped out during the campaign against the Union, and thathe would help me out by loaning me the $500."Weaver limited this conversationto talk about hospital bills and automobile debts.By May 9, of course, Rountree had not yet given Weaver any assistance againstthe Union, and he was clearly in error as to the timing of the loan. I think so greatan error-of 4 months-in the timing of so substantial a loan, must be attributedto Rountree's overenthusiasm to support the charge and assist the Union once he hadswitched sides.Similarly excessive devotion appeared in his willingness to reporttoWeaver while he felt antagonistic to the union adherents.There are other indica-tions in his testimony that he sometimes permitted his cause to carry him away.He8 Twin Table & Furniture Co., Inc.,133 NLRB 1113.8 The Murray Ohio Manufacturing Company,134 NLRB 175.10E. LDell, Jr., trading as Waycross Machine Shop,123 NLRB 1331. 190DECISIONSOF NATIONALLABOR RELATIONS BOARDexplained pointedly how at the May 11 barbecue "just about everybody, in unison,"asked for better wages, "they was raising all kinds of Cain," how Weaver promisedwhat he could do, and how later the pay was raised from $96 to $109 per week.But the fact is that these raises had already been received by the men before thebarbecue was held. I do not credit the statement he attributed to Weaver regardingthe $500 loan, and, as others also received the loans. and as Rountree's debts couldas well explain the advances, I cannot find that by making these loans to him theRespondent committed violations of Section 8(a)(1) of the Act.Whatever change was made in the vacation arrangements of these men in May1962, could not have been a matter of material significance.Despite the lengthof the record, no clear picture emerges of the relationship among the three com-panies-Brown & Root, Inc., Tideland Marine Services, Inc., and Humble Oil.Toall intents and purposes, for years the operators had their conditions of employment,down to the last minutiae, dictated by Humble Oil.Their only relationship withBrown & Root was that their paychecks were drawn on that corporate entity.Noone came forth with any rational explanation of this arrangement. In these cir-cumstances, when supervision over them, and control of all their conditions of em-ployment, shifted to the Respondent, and they emerged with the same 1-week paidvacation annually, it can hardly be said that such a material change was made in theirpay structure as to warrant serious consideration of the matter as a possible device forimproperly influencing their attitude toward the newly arrived Union.D. The discharge of Klaus and ElkinsOn August 9, a month after the election won by the Union, the Company had 18boat operators on its payroll, plus Sons, who was hired a week or two earlier pri-marily as a substitute for vacationers.On the 10th it discharged three men, Klaus,Elkins, and McLain.The reduction in force was ordered by Humble Oil, the solecustomer for these inland water operations; in direct consequence the Respondent'scontract with Humble was rewritten to provide a lesser bulk sum in payment forthe services.So far as this record shows the move was dictated strictly by economicconsiderations, and the General Counsel's brief concedes that no contrary contentionismade.The complaint alleges that in selecting three men for release, Weaver picked onKlaus and Elkins because he knew they favored the Union, and that as this was hisreason, their discharges constituted illegal discrimination against them in violationof the Act. It is not claimed that McLain's discharge was anything but a normalincident of a regular business operation.There is no direct evidence, nor does theGeneral Counsel claim otherwise, showing that the Respondent's antiunion campaignwas aimed at Klaus and Elkins individually, as distinguished from what can fairly becalled its opposition to union activities generally, or its displeasure with all thoseemployees who revealed their prounion sympathies. Both Klaus and Elkins testifiedthat no representative of management ever voiced a threat of discharge or otherdiscrimination against them personally. In sum, therefore, the case respecting Klausand Elkins is based on circumstantial evidence, with a number of related facts, noneof them involving the two men specifically, collectively urged as supporting aninference that the Respondent's motive must have been to punish them for theirunion activities.As in all cases of this kind, there are certain facts pointing to theinference urged by the General Counsel.Other aspects of the total situation weakenthe suggested inference, and support instead the Respondent's contention that thesemen, like McLain, were selected only because three men had to go, and that therewas positive and perfectly legal reason for selecting each of them.The affirmativeburden is upon the General Counsel; a balanced picture fails to support the com-plaint; the Respondent may not be found guilty simply because its assertion of justcause fails.If a preponderance of the evidence as a whole does not prove theultimate complaint allegation, it must be dismissed."The principal prop in support of the General Counsel's theory is the fact thatWeaver, opposed to the Union, did not limit his activities in this area to mere speech;he took positive illegal steps toward ultimate achievement of this goal.The im-provements he quickly instituted-higher wages and satisfaction of other gripes-prove that his conduct would not necessarily stop short of other illegal activities.Weaver knew that Klaus was openly active in support of the Union; Klaus wasselected steward by the other employees, acted as observer for the Union at theJuly 13 election, and frankly told Weaver, more than once, of his attitude and hisposition as steward.Shortly after the electionWeaver said to a number of the11GlenRaven Silk Mills,Inc.,101 NLRB239, enfd.as modified 203 F.2d 946(C.A. 4). TIDELANDS MARINE SERVICES, INC.191men that he felt bad because some of them had promised to side with him andthen voted for the Union instead.To Klaus he said: "I knew all along that youwere for the Union." 12Elkins' activities did not significantly single him out among the union sympathizers.He signed a card, went to union meetings, and talked to others in its favor.Weaveralso knew how he felt. Immediately after the election, he shook hands with Elkinsand Rountree.To Rountree he said the man had been constant in his antiunionviews; to Elkins he said: "You stuck to your religion all the way through the wholething,"meaning with respect to his union beliefs.Elkins candidly conceded, "Theonly thing I did was attend the union meetings. . . . I didn't speak out at the meet-ings any time."He also said that he spoke to none of the Respondent's officials,includingWeaver, about the Union; he even admitted he "might have" attemptedto hide or deny from anyone where he stood on the union question.Thereisnoreal disagreement over what Weaver said to either of the two menwhen he removed them from the Respondent's payroll.He explained to each howhe had no choice but to eliminate three men; to Elkins he said his reason for choosinghim was because of an "indifferent attitude."To Klaus he said the selection wasmade because of "strained relations" between Klaus and one of the Respondent'scustomers.Neither of the men protested the discharge.Weaver found a job forElkins at a Brown & Root installation 30 miles away, as a truckdriver and generalhelper, and for Klaus at a Brown & Root shipyard 45 miles away, where, as amechanic or pipefitter, Klaus earned as much, if not more, than he did as a boatoperator.1312On July 31, 10 days before the discharges, Brown, the Respondent's attorney, inter-viewed 11 of the operators in the presence of a professional court reporter who made acomplete stenographic transcript of the interviews.Brown did this in a hotel room ad-jacent to a public building where a Board field examiner was then taking statements fromthese men as part of his investigation of the objections to the election.The lawyer'spurpose was to seek to obtain evidence supporting the objections.Klaus testified that inhis talk with Brown on that occasion the lawyer -called him a "ringleader" of the Union,said he had ways of knowing who the ringleaders were, andadded,"You all will never geta contract with the Union." From the witness stand Browndeniedhaving made any suchstatements to Klaus or to any other employees.I credit Brown on this point.Pugh, the court reporter, appeared as a witness andpresented both a typewritten transcript of Brown's conversation with Klaus, and theoriginal continuous stenotype tape which he made at the time and from which the tran-scriptwas taken.The tape was available for inspection by all parties in the hearingroom.Pugh testified that he took the consecutive statements of the several employeeswithout interruption, that he recorded all that was said between Klaus and Brown in theirconversation, and that there was nothing said by either of them which he did not reproducethrough his machine.There is nothing in the transcript, received in evidence, supportingKlaus' testimony attributing the critical language to the lawyer. I have absolutely noreason to discredit the strictly impartial and objective reporter, whose evidence fullycorroborates the denial of Brown.18Both men testified they would have preferred to remain as boat operators.ClearlyElkins' new work wasless desirablethan he had had; in fact it petered out entirely sothat in a few months therewas solittle for him thathe ceasedgoing to it altogether, with-drew his participating share in the welfare and pension plan, and severed all connectionwith either Tidelands or Brown & Root.Klaus' newjob,while distant from home, doesnot appear to ha.e been necessarilya lessdesirable assignment.As originally worded, the complaint phrased the discriminatory action as a transfer tolass desirable work.During the hearing the -General Counsel amended itto read "trans-ferred or terminated" Klaus and Elkins.Brown & Root, Inc., was never made a party tothe proceeding and the General Counsel has not contended that whatever happened to themen at their new work reflected illegal discrimination against them. In his brief theGeneral Counsel states: "Withoutconcedingthe matter, we will assume that Klaus ar_dElkins were discharged by Tidelands on September 10.Therefore, except for mr;cterswhich might arise at the compliance stage, the subsequent work history ofKl:aus andElkins for Brown & Root will not be discussed." Althoughas explainedabov ,, there is aconfused picture as to the relationship, or affiliation betweenBrown &_Root and theRespondent, I cannot find thatfor purposesof this proceeding the twocosnpanies shouldbe viewedas a singleemployer.Accordingly, I will view the issue -here, asI think thepleadings compel, simply as whether Weaver's removal of the me-,, fromthe Respondent'spayroll was an illegal act.The GeneralCounsel also exprea;ly disclaimsany Injunctiveorder against Brown & Root. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing Weaver explained in greater detail why he chose these men, andthe Respondent brought out pertinent facts, both through Weaver and from Klausand Elkins themselves, which tend to support Weaver's asserted basis for selection.The following facts are unquestioned on the record.Not long before these events,Weaver had occasion to warn all the operators, including Klaus, that sleeping on thejob was strictly forbidden and that anyone caught at it would be subjected to summarydischarge.About a week before September 10, Frazier, the Humble Oil superintend-ent in charge of the oil operations serviced by the Respondent's boat crew, and theman who himself had long directly supervised their work, came upon Klaus lyingdown with his shoes off, and formed the impression he was asleep.He reported thefact to Weaver.Confronted with the accusation by Weaver, Klaus denied he hadbeen asleep.Another employee, who had entered the room after Frazier left it, askedby Weaver, was unable to say who was telling the truth.Weaver then told Frazierof his inquiry into the matter, that he could not be sure who to believe, and thatKlaus positively denied having been asleep.Frazier's reaction was to become highlyresentful, and he accused Klaus of calling him a liar.After discussing the matterwith Respondent's counsel, Weaver decided to pass the incident over, and on Thursday,the day before the Respondent learned that the boat crew would have to be reduced,he spoke to Klaus, told him he could stay, but warned him directly that future offensewould bring quick dismissal.At the hearing Weaver stated that with the Klausincident fresh in his mind, he chose him for discharge a few days later because hehad to choose somebody.He argued the importance of maintaining good relationswith Frazier, the Humble Oil officials with whom he had most frequent contact.As to Elkins, Weaver testified he really had three reasons for choosing him, al-though at the moment of discharge he spoke only of an "indifferent attitude."Helisted them as marital trouble (which Elkins' wife brought to his place of work), aheart condition (also reported to Weaver by Mrs. Elkins and which assertedly en-dangered Elkins at work), and a lackadaisical attitude toward his work, reflectedprimarily in general demeanor, or appearance, and neglect in the care of his boat.And it is a fact that Elkins had personal problems at home, that his wife asked Weaverand Stevens, in person and by telephone, to try to help "straighten him out," that shetoldWeaver her husband suffered from a weak heart, and that she feared his con-tinued work on the water It is also true that Elkins had recently been given ex-tended tests in a VA hospital, and carried certain pills which he used to take.Asto the general assertion that he was sloppy in dress, or careless of the housekeepingchores in the care of his boat, there is only the conclusionary statement of Weaver,although Elkins did not offer any express contradictionsI do not believe the record as a whole warrants the conclusion that the Respond-ent deliberately selected Klaus and Elkins for layoff to discourage union activities.Apart from the indirect evidence pointing a finger of suspicion at the choice of 2 ofthe most senior men among the 18, when only 3 had to be released, and the opposingfacts which lend some support to the contrary insistence that they were chosen be-cause of totally unrelated considerations, there are 2 significant and very pertinent factsin the total picture which cannot be ignored, and which, in my opinion, greatlyweaken the inference of illegality urged by the General Counsel.First: 3 of the18 men has to be released; this without regard to union activities at all. It wasa decision dictated strictly by economic necessity.Second: ignoring for the momentWeaver's testimony that within a month of the July 13 election, almost all the menwere wearing union buttons and sporting union books, and thus openly revealingtheir attachment to the Union, there is the fact that in the election a month earlier12 of the 18 men had voted in favor of the Union If, on August 10, Weaver hadreached blindly into a hat to choose three for discharge, the highest probability isthat he would have come up with two union adherents among the three.And thisis precisely the percentage-two out of three-from among the dischargees that thecomplaint says were consciously picked for union reasons.The record shows that McLain, the third man released, was also in favor of theUnion, and that the Respondent knew itIndeed, the evidence warrants a findingthat McLain was more active and more outspoken than Elkins. In the course of thehearing, and in his brief, the General Counsel vaguely sought to inject the thoughtthat perhaps the Respondent's knowledge of McLain's activity underlay his selectionalso.The insinuation is totally foreign to the complaint, and I could not fairly countnoses in this fashion.So far as this case is concerned, McLain's discharge must betreated as nothing more than a perfectly proper company decision, having nothing todo with his uniomactivities, and that is how I will view it.In the light of the very pertinent numerical facts, an argument made by the Re-spondent's counsel at the close of the hearing assumes disturbing proportions.Aware that Klaus had been 10 years on these boats, and that he had been chosensteward and union observer at the election, the Respondent had to decide, neverthe- TIDELANDS MARINE SERVICES, INC.193less,who among the 18 had to be selected. If, in the light of all the factors thatcompany officials normally consider, these particular matters were to be givencontrolling weight in favor of Klaus' selective retention, the decision would neces-sarily have been a discrimination against others because they had been lukewarmtoward the Union or opposed to it.The point is as well illustrated with Elkins.He did very little for the Union. Inhis own words: "The only thing I did was attend union meetings ... they [the Union]didn't know too much about my activities among the boys . . . I hadn't told him[Weaver] anything.I didn't bring up the conversation with the company men abouttheUnion." In view of his own testimony, it seems Elkins was selected, fromamong the three men laid off, and placed in the complaint, for no reason other thanthe fact that he favored the Union.The record as a whole shows that perhaps all12 who voted prounion on July 13 did as much as he. Should the Respondent havegone out of its way to select a nonunion man in place of Elkins in order to avoidthis charge now?There are other contentions made in support of the complaint. In the dischargeconversation there was reference to Klaus being a union steward.While on directexamination Klaus quoted the port captain as simply stating Klaus could no longerbe steward.On cross-examination he added it was he who first brought up the subjectat all, and that Weaver then said the Point Barrow boatmen would have to usesomeone else.As it was Klaus who spoke of the matter first, and as the new jobwas to be 45 miles away, Weaver's reply cannot fairly be said to prove thatthe purpose of removing Klaus was to prevent his continuing as steward.The Gen-eral Counsel also argues that the Respondent violated established seniority practiceswhen it released Klaus and Elkins, and that this too shows an ulterior motive.Theonly evidence supporting this assertion again is the testimony of Klaus, who said thatsometime in 1953 a former supervisor told him there was a seniority system, and that4 months before his discharge a roving relief post was opened and his request for itwas granted because he was senior manWeaver denied the existence of any senioritysystem.Absent any other evidence of seniority practice over a 10-year period, and inview of the fact that the entire operation passed to new management in 1962, I donot think that on this record a substantial seniority system has been proved.A more persuasive finger of suspicion points to Weaver, at least where Klaus isconcerned, in the fact that a suggested new schedule of shifts, prepared by HumbleOil to support its insistence that less men were needed, eliminated not Klaus andElkins, but Rountree and another man instead, in addition to McLain. In hiscontracted schedule, Weaver laid off Klaus and Elkins, with McLain.The GeneralCounsel correctly says that if Frazier had really been incensed towards Klaus becauseof the sleeping incident, he would have suggested his removal. It is still a fact, how-ever, that these men were employees of the Respondent, under Weaver's and notFrazier's supervision, and whileWeaver's selection certainly shows he preferred tolayoff Klaus and Elkins instead of Rountree and another, the principal question isstillwhether he selected these two for layoff from among all 18 of the boatmen be-cause of their particular union enthusiasm.His favoritism for Rountree at that timeis clear beyond question.But would it have been less an illegally discriminatoryselection if instead of replacing Rountree with Klaus, he had pointed a finger atanother of the many operators who by this time were openly parading their unionsympathies?The Respondent's assertion as to the reasons why Weaver selected Klaus and Elkinsis a perfectly plausible one, and the evidence bears out the factual situation respect-ing both men upon which the Respondent rests.Discharges there had to be, anditwas inevitable that in the selection some union adherents would be caught. It hasnot been shown that the Respondent's conceded antiunion campaign was directed'against these two men in particular; coercive conduct violative of Section 8(a) (1) ofthe Act, while indicative of union animus generally, cannot of itself support a find-ing that in a situation of this kind there was also an intent to violate Section 8(a) (3)by deliberate discharges.I have considered the fact that both Klaus and Elkins had been on these boatsalmost 10 years, longer than any of the other men. I also have in mind that Weaver'srepeated statements to the effect that the Union would have hard sledding beforewinning a contract, even in the context of contemplated litigation, reveals a long-range program to defeat the Union and that elimination of any union adherents wouldnecessarilymilitate in favor of such a plan.On balance, weighing all the detailsset out in this report and the many other nuances of phrasing in the record too detailedand minor to repeat here, I conclude that the General Counsel has failed to carry theburden of proving the alleged discrimination by a preponderance of the evidence.Even assuming that the direct threat to get rid of union men, voiced 3 months earlierby York, the Brown & Root superintendent, were properly chargeable to the Re- 194DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent,itwas at best a general statement,again reaching Klaus and Elkins onlyindirectly,and not as a pinpointed,directly material element of proof.E. The discharge of Raymond SonsRaymond Sons was hired by Weaver on or about August 1, 1962.This was thefather-in-law of Rountree,who acted as Weaver'sears among the employees toreport on their union activities.Weaver had asked Rountree if he knew anyonewho could cross a picket line because the port captain was looking for such persons.When Rountree brought his father-in-law from his home in Louisiana to Weaver,the port captain asked Sons if he favored the Union,and if he was willing to crossany picket line.Sons said he was opposed to the Union and promised to cross apicket line should it be established.Sons ceased working for the Respondent on September 28, and what was said tohim and by him at that time presents a question of credibility primarily betweenWeaver on the one hand and Sons and Rountree on the other.Sons says he wasdischarged;Weaver said the man quit.The complaint alleges that Weaver dis-charged Sons because the day before he learned that both Rountree and his father-in-law had changed their minds and both joined the Union.For the 7 or 8 weeks that Sons worked,themajor portion of his assignmentswas to run regular boats as a skipper while the long-time employees took their1-week vacations.He also did other kinds of dockwork,painting and cleaning boatsand doing the general housekeeping and maintenance required.At the hearing boththeGeneral Counsel and the Respondent offered much testimony on the questionwhether Weaver had promised Sons permanent employment or only temporary reliefwork while the vacation season was on.Apparently the General Counsel anticipatedan affirmative defense that Sons was released for lack of work;itwas not untilWeaver testified towards the end of the hearing that he first asserted that Sons hadnot been discharged at all.The Respondent seems to have attempted to rebut theassertion of permanent hiring in order to make Weaver's testimony about the termi-nal conversations more credible.The question as to how long the Respondent hadagreed to keep Sons is really irrelevant to the issue of whether he was discharged,legally or illegally, on September 28, because Weaver's position at the hearing is thatthere was work for Sons even then and that he was prepared to continue him at work.Sons and Rountree both joined the Union on July 13 and on the 27th RountreetoldWeaver to seek no further information from him about the employees' unionactivities because he had joined them.According to Rountree,Weaver's responsewas, "Well,you have sold me out . . . how does Raymond feel?" and then Rountreesaid his father-in-law was union too-"a hundred percent."Weaver recalled Roun-tree telling him he had had a change of heart and that his response was: "Jack,why did you do it?.you have sold me out."At first he said he did not recallspecifically any mention of Sons also having joined the Union,or that he inquiredconcerning Sons; later in his testimony he said he "believed"Rountree did tell himhow his father-in-law now felt about the Union.In view of Weaver's admission,and his past practice of inquiring about the employees'shifting positions concerningthe Union,I credit Rountree thus far in this conversation and find that Weaver in factinquired whether Sons also had changed his attitude.Rountree went on to testify that Weaver then said,"IfRaymond is going unionI don't need him anymore because we are not going to go union. . . I just won'tput up with it. I am going to let him go."Weaver flatly denied having utteredthese words.He did testify instead that he just asked Rountree to have Sons callhim at home that evening.Rountree said he repeated this conversation,as set outhere, to his father-in-law when he relayed the message that he was to telephoneWeaver.When Sons testified he vacillated on this point,and at one stage he saidhe did not recall Rountree telling him Weaver had said he was to be dischargedbecause of the Union.Rountree's testimony as a whole reveals a marked tendencyto exaggerate in order to support the compaint;he repeatedly referred to the three"ringleaders"asKlaus, Elkins,and McLain,although the facts in evidence do notsupport him. I feel he may have been attempting simply to give substance to thecharge, which listed all three. In these circumstances,I am not sure I can accepthis testimony,contradicted by Weaver,in such detail.In any event,as will appearbelow,I think it clear,even without this literal admission charged by Rountree toWeaver, that Sons was in fact discharged and because he had decided to join theUnion.As instructed Sons telephoned Weaver that evening.His testimony is that Weaversaid, "You went union.. .we don'thave no more work for you," and that he,Sons, then said he would come in for his money the next day.Again there is conflict TIDELANDS MARINE SERVICES, INC.195in the testimony.Weaver said all he told Sons was to report to Point Barrow thenext day, explaining, at the hearing, that this was because he had not yet decidedexactly what work to assign him for the day.There is no question, however, that Sons appeared at Weaver's office the nextmorning in his street clothes instead of his working apparel and that Weaver paidhim off with one check that was regularly due and another for the partial weekending the night before.Here again, the two men gave conflicting versions of whatwas said.According to Sons he simply said, "I just told him I had come to get mycheck," and that Weaver had the regular paycheck ready and then went to his carwhere he filled out the partial one and delivered it to Sons.According to Weaverhe asked Sons why he was in street clothes, Sons answered, "I heard I was firedbecause I joined the Union," and Weaver countered with: "Let's get the recordstraight.Now, just what did I tell you in that telephone conversation."At thispoint, as Weaver testified, Sons became incoherent-"he hemmed and hawed around,and to me I never did understand what he said."He said he gave Sons the regularcheck and then Sons asked for his last one, and Weaver paid him off.Considering the total circumstances of the moment and the undisputed genesis ofSons' original hiring, I believe Sons' testimony that the evening before Weaver toldhim he was no longer needed and the next mormng simply paid him off. It is trueSons was not a very articulate witness, and he may well have erred in saying Weaverspoke of the Union, in either of these conversations.He really was not sure as tosuch words the evening before. But as to whether or not he was discharged, his storywas clear, direct, and straightforward.This was not a matter as to which he waslikely to be careless with words.And the substance of his testimony was perfectlyunderstandable and logical on its face.Moreover, despite his inability to read orwrite, he impressed me personallyas anhonest man, making his best effort to relatethings as he recalled them.Against his story, I find Weaver's version of the incident unpersuasive, implausi-ble, indeed, almost incredible on its face.He hired Sons only because he waslooking for someone to help him combat the Union one day, and assured himselfhe would have such a supporter in Sons before putting him to work.When, onSeptember 27, Rountree told him Sons had changed color, Weaver felt, as he him-self testified, he had been "sold out."The most likely thing he would do then wasexactly what Sons quoted him as saying-"I don't need him any longer." Sonscame far from home for this job; whether or not he correctly understood Weaveras promising him permanent employment, he bought a car in anticipation of long-term work. There is not the slightest hint in the record of any reason why he shouldhave suddenly decided to just quit. Instead, the most likely explanation appearing forhis coming to the office in street clothes would be that Weaver did tell him the nightbefore that he was through.No one had trouble understanding Sons at the hearing;if a question relating to his earlier affidavit had not arisen, I would never had knownhe is unable to read.Yet Weaver would have it that with the man's job at stake,he just "hemmed and hawed" unintelligibly. I have in mind also that Weaver hadalready revealed a pervasive antiunion bias, even to the extent of resorting to illegalmethods some months earlier to implement his design.Considering all of thepertinent facts, and the demeanor of the two men, I find that Weaver dischargedSons on September 28, as Sons testified. I also find, on the record as a whole,that he did so because Sons had joined the Union, and that by such action theRespondent discriminated against Sons in violation of Section 8(a)(3) of the Act,as alleged in the complaint.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above, occurring in con-nection with its operations as set forth in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow ofcommerce.V. THE REMEDYHaving found that the Respondent has committed certain unfair labor practices,I shall recommend that it be ordered to cease and desist from such conduct and totake certain affirmative action designed to dissipate the effect thereof.Ithas been found that the Respondent unlawfully refused to bargain with theUnion as the exclusive majority representative of the employees in the appropriateunit.Accordingly, I shall recommend that it cease and desist from such refusal and,on request, bargain in good faith for such employees with the Union.727-083-64-vol. 144-14 196DECISIONSOF NATIONALLABOR RELATIONS BOARDAs to the coercive conduct, both in words and in deed, which was found to haveillegally interfered with the employees' statutory freedom to engage in self-organiza-tional activities, I shall recommend that the Respondent be ordered to cease anddesist therefrom.Remedial action respecting the illegal discharge of Raymond Sons requires thatthe Company reinstate him to his former employment and to make him whole forany loss of earnings he may have suffered in consequence. I shall therefore recom-mend that the Respondent be ordered to reinstate him and make him whole, pursuantto the formula regularly followed by the Board,14 for his loss of earnings, with inter-est at 6 percent per annum on any moneys due.Implicit in the Respondent's defense to the discharge allegation of Sons is thecontention that his employment was intended to be of short duration anyway.Andthere is testimony indicating that he was hired because a man was needed. thenas a relief boatman for operators who normally take vacations during the followingmonthsHe was, however, used for other work, and, although the quantum ofsuch other work was reduced on September 10, when the total complement wascut, some of it did remain. Indeed, on Weaver's own insistence, there was morework for Sons the very week when he was released.Moreover, there still remainedone operator, at least, who had not yet taken his vacation, and it is quite probablethat had Weaver not decided to discharge Sons for a reason unrelated to workneeds, he might well have been continued until Christmas, when that man indicatedhe planned to be off. This likelihood is also indicated by the fact that in Novemberthe Respondent added a man to its payroll.In any event, with the Respondent taking the position that Sons was not discharged,the question of how long his employment would have continued was not reallylitigated at this hearing and it is therefore not possible now to make a definite find-ing on this record. I therefore defer such an inquiry, consistent with 'establishedBoard practice, to the compliance stage of the proceeding. If it should be established,to the Board's satisfaction, that Sons' employment would have been terminated byany set date subsequent to September 28, 1962, absent any illegally discriminatorymotive, that fact will be a pertinent consideration in the calculation of whateverpayment may be due him under the provisions of this remedial order.In view of the nature of the unfair labor practices committed, the commission ofsimilar and other unfair labor practices reasonably may be anticipated. I shall there-fore recommend that the Respondent be ordered to cease and desist from in anymanner infringing upon rights guaranteed to its employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Tidelands Marine Services, Inc., is an employer within the meaning of Section2(2) of the Act.2. Inland Boatmen's Union of the Seafarers International Union of North America,Atlantic, Gulf, Lakes and Inland Waters District, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All employees employed by Tidelands Marine Services, Inc., on the followingnamed crew boats:T. J Fuson, Sid Moore II, Rosetta, Miss Bessie, E. E. McGill,G. C. Nicklow, R. K. Tracy, Mr. Jay, Nelda, Linda Lanay,andJohn Sue,but ex-cluding office clerical employees, all other employees not directly employed on theabove-named crew boats, all tug, offshore, or outer Gulf employees, and all super-visors within the meaning of the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of the Act.4. Inland Boatmen's Union of the Seafarers International Union of North America,Atlantic,Gulf, Lakes and Inland Waters District, AFL-CIO, was, on August 31,1962, and at all times since has been, the exclusive representative of all the em-ployees in the aforesaid appropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.5.By discharging employee Raymond Sons, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (3) of the Act.6.By refusing to bargain collectively with the Union as the exclusive representa-tive of the employees in the aforesaid appropriate unit, as found above, the Re-spondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8(a) (5) of the Act.14F.W. WoolworthCompany,90NLRB 289. PRODUCTION ENGINEERING COMPANY1977.By the foregoing con iuct,by granting wage increases to its employees, bysurveilling the union activities of its employees,by interrogating applicants foremployment concerning their union sympathies,and by asking prospective employeeswhether they are willing to cross picket lines at their own placeof work,the Re-spondent has interferedwith,restrained,and coerced employees in their rights guar-anteed inSection 7 of the Act and therebyhas engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommended order omitted from publication.]Production Engineering CompanyandMattie C. Worsham.CaseNo. 10-CA-5269.August 03, 1963DECISION AND ORDEROn June 28,1963, Trial Examiner Frederick U. Reel issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondent filed exceptions to the Inter-mediate Report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Intermedi-ate Report, the Respondent's exceptions, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.ORDERThe Board adopts as its order the Recommended Order of the TrialExaminer.''Thefollowing shall be added immediately below the signature line in the Appendixattached to the Intermediate Report:NOTE.-We willnotify the above-named employee if presently serving in the ArmedForces ofthe United States of her right to full reinstatement upon application inaccordance with the Selective Service Act and the UniversalMilitaryTraining andService Act of 1948, as amended, after discharge from the Armed Forces.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis case,heard before Trial Examiner Frederick U. Reel at Atlanta,Georgia, onJune 3, 1963, pursuant to a charge filed March 4, 1963,and a complaint issued144 NLRB No. 24.